UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Quarter Ended February 26, 2012, or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to . Commission file number:0-27446 LANDEC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 94-3025618 (IRS Employer Identification Number) 3603 Haven Avenue Menlo Park, California 94025 (Address of principal executive offices) Registrant's telephone number, including area code: (650) 306-1650 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for at least the past 90 days. YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-Tduring the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X_No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer X Non Accelerated FilerSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of March 23, 2012, there were 25,547,957 shares of Common Stock outstanding. 1 LANDEC CORPORATION FORM 10-Q For the Fiscal Quarter Ended February 26, 2012 INDEX Page Facing sheet 1 Index 2 Part I. Financial Information Item 1. Financial Statements a) Consolidated Balance Sheets as of February 26, 2012 and May 29, 2011 3 b) Consolidated Statements of Income for the Three Months and Nine Months Ended February 26, 2012 and February 27, 2011 4 c) Consolidated Statements of Cash Flows for the Nine Months Ended February 26, 2012 and February 27, 2011 5 d) Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 Controls and Procedures 30 Part II. Other Information 30 Item 1. Item 1A. Legal Proceedings Risk Factors 30 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 32 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements LANDEC CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) February 26, May 29, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, less allowance for doubtful accounts of $385 and $342 at February 26, 2012 and May 29, 2011, respectively Accounts receivable, related party Income taxes receivable Inventories, net Notes and advances receivable 5 Deferred taxes Prepaid expenses and other current assets Total Current Assets Investment in non-public company, non-fair value Investment in non-public company, fair value Property and equipment, net Goodwill, net Trademarks/tradenames, net Customer relationships, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Related party accounts payable Accrued compensation Other accrued liabilities Deferred revenue Current portion of long-term debt Total Current Liabilities Long-term debt, less current portion Deferred taxes Other non-current liabilities Total Liabilities Stockholders’ Equity: Common stock, $0.001 par value; 50,000,000 shares authorized; 25,544,022 and 26,405,799 shares issued and outstanding at February 26, 2012 and May 29, 2011, respectively 26 27 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Stockholders’ Equity Non controlling interest Total Equity Total Liabilities and Stockholders’ Equity $ $ (1) Derived from audited financial statements. See accompanying notes. 3 LANDEC CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended Nine Months Ended February 26, February 27, February 26, February 27, Revenues: Product sales $ Services revenue, related party License fees Total revenues Cost of revenue: Cost of product sales Cost of product sales, related party Cost of services revenue Total cost of revenue Gross profit Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Operating income Dividend income 47 47 Interest income 63 Interest expense ) Other income (expense) ) ) Net income before taxes Income tax expense ) Consolidated net income Non controlling interest ) Net income applicable to Common Stockholders $ Basic net income per share $ Diluted net income per share $ Shares used in per share computation Basic Diluted See accompanying notes. 4 LANDEC CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended Cash flows from operating activities: February 26, February 27, Consolidated net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Tax benefit from stock-based compensation expense ) ) Increase in receivable from Monsanto for guaranteed termination fee ― ) Deferred taxes Change in investment in non-public company (fair market value) ) — Changes in current assets and current liabilities: Accounts receivable, net ) ) Accounts receivable, related party 75 Income taxes receivable Inventories, net ) Issuance of notes and advances receivable ) ) Collection of notes and advances receivable Prepaid expenses and other current assets Accounts payable ) Related party accounts payable ) ) Accrued compensation Other accrued liabilities ) Deferred revenue ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchase of marketable securities ) ) Proceeds from maturities of marketable securities Proceeds from sales of marketable securities Investment in non-public company (fair market value) — ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchase of outstanding common stock ) ) Taxes paid by Company for stock swaps and RSUs ) ) Proceeds from the sale of common stock 91 Tax benefit from stock-based compensation expense Principal payments on long-term debt ) ) (Increase) decrease in other assets ) 38 Payments to minority interest holders ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental schedule of noncash operating activities: Income tax expense not payable $ $ Long-term receivable from Monsanto for guaranteed termination fee - $ Unrealized loss from interest rate swap $ 65 40 See accompanying notes 5 LANDEC CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Organization, Basis of Presentation and Summary of Significant Accounting Policies Organization Landec Corporation and its subsidiaries (“Landec” or the “Company”) design, develop, manufacture and sell polymer products for food and agricultural products, medical devices and licensed partner applications that incorporate Landec’s patented polymer technologies.The Company has two proprietary polymer technology platforms:1) Intelimer® polymers, and 2) hyaluronan (“HA”) biopolymers.The Company’s HA biopolymers are proprietary in that they are specially formulated for specific customers to meet strict regulatory requirements.The Company’s polymer technologies, along with its customer relationships and trade names, are the foundation, and a key differentiating advantage upon which Landec has built its business.The Company sells specialty packaged fresh-cut vegetables and whole produce to retailers and club stores, primarily in the United States, Asia and Canada, through its Apio, Inc. (“Apio”) subsidiary, HA-based biomaterials through its Lifecore Biomedical, Inc. (“Lifecore”) subsidiary, and Intellicoat® coated seed products through its Landec Ag LLC (“Landec Ag”) subsidiary. Basis of Presentation The accompanying unaudited consolidated financial statements of Landec have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions for Form 10-Q and Article 10 of Regulation S-X.In the opinion of management, all adjustments (consisting of normal recurring accruals) have been made which are necessary to present fairly the financial position at February 26, 2012 and the results of operations and cash flows for all periods presented.Although Landec believes that the disclosures in these financial statements are adequate to make the information presented not misleading, certain information normally included in financial statements and related footnotes prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted in accordance with the rules and regulations of the Securities and Exchange Commission.The accompanying financial data should be reviewed in conjunction with the audited financial statements and accompanying notes included in Landec's Annual Report on Form 10-K for the fiscal year ended May 29, 2011. The results of operations for the nine months ended February 26, 2012 are not necessarily indicative of the results that may be expected for an entire fiscal year because there is some seasonality in Apio’s food business, particularly, Apio’s Food Export business and the order patterns of Lifecore’s customers which may lead to significant fluctuations in Landec’s quarterly results of operations. Basis of Consolidation The consolidated financial statements are presented on the accrual basis of accounting in accordance with U.S. generally accepted accounting principles and include the accounts of Landec and its subsidiaries, Apio, Lifecore and Landec Ag.All material inter-company transactions and balances have been eliminated. Arrangements that are not controlled through voting or similar rights are reviewed under the guidance for variable interest entities (“VIEs”). A company is required to consolidate the assets, liabilities and operations of a VIE if it is determined to be the primary beneficiary of the VIE. An entity is a VIE and subject to consolidation, if by design: a) the total equity investment at risk is not sufficient to permit the entity to finance its activities without additional subordinated financial support provided by any parties, including equity holders or b) as a group the holders of the equity investment at risk lack any one of the following three characteristics: (i)the power, through voting rights or similar rights to direct the activities of an entity that most significantly impact the entity’s economic performance, (ii)the obligation to absorb the expected losses of the entity, or (iii)the right to receive the expected residual returns of the entity. The Company reviewed the consolidation guidance and concluded that the non-public companies in which the Company holds equity investments are not VIEs. 6 Under applicable accounting guidance, a Company also considered the requirements to consolidate an entity in which it holds voting control and concluded that due to the lack of voting control, the Company is not required to consolidate the investments in non-public companies. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make certain estimates and judgments that affect the amounts reported in the financial statements and accompanying notes. The accounting estimates that require management’s most significant and subjective judgments include revenue recognition; sales returns and allowances; recognition and measurement of current and deferred income tax assets and liabilities; the assessment of recoverability of long-lived assets; the valuation of intangible assets and inventory; the valuation and nature of impairments of investments; and the valuation and recognition of stock-based compensation. Cash, Cash Equivalents and Marketable Securities The Company records all highly liquid securities with three months or less from date of purchase to maturity as cash equivalents.These securities consist mainly of certificate of deposits (CDs), money market funds and U.S. Treasuries. Short-term marketable securities consist of CDs that are FDIC insured and single A or better rated municipal bonds with original maturities of more than three months at the date of purchase.The aggregate amount of CDs included in marketable securities at February 26, 2012 and May 29, 2011 was $3.6 million and zero, respectively.The Company classifies all marketable securities with readily determined market values as “available for sale”.At February 26, 2012, $17.7 million of marketable securities had contractual maturities of less than one year and $3.8 million had maturities of one to two years.Investments in marketable securities are carried at fair market value.Unrealized gains and losses are reported in other comprehensive loss as a component of stockholders’ equity.The cost of marketable securities is adjusted for amortization of premiums and discounts to maturity.This amortization is recorded to interest income.Realized gains and losses on the sale of available-for-sale securities are also recorded to interest income and are based on specific identification and were not significant for the three and nine months ended February 26, 2012 and February 27, 2011.The cost of securities sold is based on the specific identification method. Unless needed for non-operating purposes, the Company does not intend to sell its available for sale investments prior to maturity. Financial Instruments The Company’s financial instruments are primarily composed of marketable securities, commercial-term trade payables, grower advances, and notes receivable, as well as long-term notes receivables and debt instruments.For short-term instruments, the historical carrying amount approximates the fair value of the instrument.Fair values for long-term financial instruments not readily marketable are estimated based upon discounted future cash flows at prevailing market interest rates.Based on these assumptions, management believes the fair market values of the Company’s financial instruments are not materially different from their recorded amounts as of February 26, 2012 or February 27, 2011. Investments in Non-Public Companies The Company’s investment in Aesthetic Sciences Corporation (“Aesthetic Sciences”), a medical device company, is reported as an investment in non-public company, non-fair value in the accompanying Consolidated Balance Sheets and is carried at cost after adjustment for impairment losses.Since there is no readily available market value information, the Company periodically reviews this investment to determine if any other than temporary declines in value have occurred based on the financial stability and viability of Aesthetic Sciences. The Company’s investment in Windset Holdings 2010 Ltd., a Canadian corporation(“Windset”), is reported as an investment in non-public company, fair value, in the accompanying Consolidated Balance Sheets.The Company accounts for its investment in Windset under the fair value option (see Note 3). 7 Intangible Assets The Company’s intangible assets are comprised of customer relationships with a finite estimated useful life of twelve years and trade names and goodwill with indefinite lives. Finite-lived intangible assets are reviewed for possible impairment whenever events or changes in circumstances occur that indicate that the carrying amount of an asset (or asset group) may not be recoverable. Indefinite lived intangible assets are reviewed for impairment at least annually by comparing the fair value of the asset to its carrying value to determine if there has been an impairment. Goodwill is reviewed for impairment at least annually by comparing the fair value of the related reporting unit to its carrying value to determine if there has been an impairment. Fair Value Measurements The Company accounts for financial assets and liabilities, financial instruments and certain other items at fair value.The Company has also elected the fair value option for its investment in a non-public company (see Note 3). US Generally Accepted Accounting Principals has established a three-tier hierarchy for fair value measurements, which prioritizes the inputs used in measuring fair value as follows: Level 1 – observable inputs such as quoted prices for identical instruments in active markets. Level 2 – inputs other than quoted prices in active markets that are observable either directly or indirectly through corroboration with observable market data. Level 3 – unobservable inputs in which there is little or no market data, which would require the Company to develop its own assumptions. As of February 26, 2012, the Company held certain assets and liabilities that are required to be measured at fair value on a recurring basis, including cash equivalents, marketable securities, interest rate swap, liability for contingent consideration in connection with the acquisition of Lifecore and its minority interest investment in Windset. The fair value of the Company’s cash equivalents and marketable securities is determined based on observable inputs that are readily available in public markets or can be derived from information available in publicly quoted markets. Therefore, the Company has categorized its cash equivalents and marketable securities as Level 1. The fair value of the Company’s interest rate swap is determined based on model inputs that can be observed in a liquid market and key inputs include yield curves and are categorized as Level 2 inputs.As of February 26, 2012, the Company recorded to other comprehensive loss on the consolidated balance sheets an unrealized loss of $202,000, net of taxes of $124,000, representing the cumulative change in the interest rate swap since inception.If the interest rate swap is terminated or the debt borrowed is paid off prior to April 30, 2015, the amount of unrealized loss or gain included in other comprehensive income (loss) would be reclassified to earnings.The Company has no intentions of terminating the interest rate swap or prepaying the debt in the next twelve months.The interest rate swap liability is included in other non-current liabilities as of February 26, 2012 and May 29, 2011. The fair value of the Company’s liability for contingent consideration is based on significant inputs not observed in the market and thus represents a Level 3 measurement.The Company determined the fair value of the liability for the contingent consideration based on a probability-weighted discounted cash flow analysis, as further discussed in Note 2. The Company has elected the fair value option of accounting for its investment in Windset. The fair value of the Company’s investment in Windset utilizes significant unobservable inputs in the discounted cash flow models, including projected cash flows, growth rates and the discount rate, and is therefore considered Level 3, as further discussed in Note 3. The Company believes its valuation methods are appropriate and consistent with those of other market participants.However, imprecision in estimating unobservable market inputs can affect the amount of gain or loss recorded for a particular asset or liability.As a result, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. The Company has no other financial assets or liabilities for which fair value measurement has been adopted. 8 Reclassifications Certain reclassifications have been made to prior period financial statements to conform to the current period presentation. New Accounting Pronouncements Intangibles-Goodwill and Other In September 2011, the FASB issued new guidance that will allow an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test. Under this amendment, an entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount. The amendment includes a number of events and circumstances for an entity to consider in conducting the qualitative assessment. The guidance is effective for fiscal years beginning after December 15, 2011 with early adoption permitted. The Company does not expect that the adoption of this update will have a material impact on its consolidated financial statements. Presentation of Comprehensive Income In December 2011, the FASB issued new guidance that improves the comparability, consistency, and transparency of financial reporting and increases the prominence of items reported in other comprehensive income by eliminating the option to present components of other comprehensive income as part of the statement of changes in stockholders' equity. The amendments in this standard require that all non-owner changes in stockholders' equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Under either method, adjustments must be displayed for items that are reclassified from other comprehensive income ("OCI") to net income, in both net income and OCI. The standard does not change the current option for presenting components of OCI gross or net of the effect of income taxes, provided that such tax effects are presented in the statement in which OCI is presented or disclosed in the notes to the financial statements. Additionally, the standard does not affect the calculation or reporting of earnings per share. For public entities, the amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 and are to be applied retrospectively, with early adoption permitted. The Company does not expect the adoption of this standard to have a material impact on its consolidated financial statements. Fair Value Measurement In May 2011, the FASB issued new guidance which is effective for annual reporting periods beginning after December 15, 2011. This guidance amends certain accounting and disclosure requirements related to fair value measurements. Additional disclosure requirements in the update include: (1) for Level 3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation processes used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2) for an entity’s use of a nonfinancial asset that is different from the asset’s highest and best use, the reason for the difference; (3) for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were determined; and (4) the disclosure of all transfers between Level 1 and Level 2 of the fair value hierarchy.The new guidance will become effective for the Company on December 1, 2012.We are currently evaluating this new guidance and have not yet determined the impact that adoption will have on our financial statements. 2.Acquisition of Lifecore Biomedical, Inc. On April30, 2010 (the “Acquisition Date”), the Company acquired all of the common stock of Lifecore under a Stock Purchase Agreement (“Purchase Agreement”) in order to expand its product offerings and enter into new markets.Lifecore was a privately-held hyaluronan-based biomaterials company located in Chaska, Minnesota.Lifecore is principally involved in the development and manufacture of products utilizing hyaluronan, a naturally occurring polysaccharide that is widely distributed in the extracellular matrix of connective tissues in both animals and humans. Under the Purchase Agreement, the aggregate consideration payable by the Company to the former Lifecore stockholder at closing consisted of $40.0million in cash, which included $6.6million held in an escrow account to secure the Company’s rights with regards to indemnification, representations, warranties and covenants included in the Purchase Agreement.The escrow account is in the name of the seller and Landec’s rights under the escrow agreement consist solely of its ability to file a claim against the escrow.Half of the escrow, or $3.3 million, was released and paid to the former Lifecore shareholder in May 2011.In addition, based on Lifecore revenues for the twelve months ended December 31, 2011, the Company has determined that the earn out (see discussion below) has been fully earned and therefore the Company is obligated to pay the former owner of Lifecore $10 million before June 1, 2012. 9 The acquisition date fair value of the total consideration transferred was $49.65million, which consisted of the following (in thousands): Cash $ Contingent consideration Total $ The assets and liabilities of Lifecore were recorded at their respective estimated fair values as of the date of the acquisition using generally accepted accounting principles for business combinations. The excess of the purchase price over the fair value of the net identifiable assets acquired has been allocated to goodwill. Goodwill represents a substantial portion of the acquisition proceeds because of the workforce in-place at acquisition and because of Lifecore's long history and future prospects.Management believes that there is further growth potential by extending Lifecore's product lines into new channels. The following table summarizes the estimated fair values of Lifecore’s assets acquired and liabilities assumed and related deferred income taxes, effective April 30, 2010, the date the Company obtained control of Lifecore (in thousands). Cash and cash equivalents $ Accounts receivable, net Inventories, net Property and equipment Other tangible assets Intangible assets Total identifiable assets acquired Accounts payable and other liabilities ) Long-term debt ) Deferred taxes ) Total liabilities assumed ) Net identifiable assets acquired Goodwill Net assets acquired $ The Company used a combination of the market and cost approaches to estimate the fair values of the Lifecore assets acquired and liabilities assumed.During the measurement period (which is not to exceed one year from the acquisition date), the Company is required to retrospectively adjust the provisional assets or liabilities if new information is obtained about facts and circumstances that existed as of the acquisition date that, if known, would have resulted in the recognition of those assets or liabilities as of that date.The Company has finalized the fair values of the acquired assets and assumed liabilities and closed the measurement period as of April 30, 2011. Inventory A step-up in the value of inventory of $523,000 was recorded in the allocation of the purchase price based on valuation estimates.During the three and nine months ended February 27, 2011, $119,000 and $413,000, respectively, of this step-up was charged to cost of products sold as the inventory was sold.The entire step up was charged to cost of product sold during fiscal years 2010 and 2011 and no step up remained in inventory as of May 29, 2011. 10 Intangible Assets The Company identified two intangible assets in connection with the Lifecore acquisition: trade names valued at $4.2 million, which is considered to be an indefinite life asset and therefore will not be amortized; and customer base valued at $3.7 million with a twelve year useful life. The trade name intangible asset was valued using the relief from royalty valuation method and the customer relationship intangible asset was valued using the multi-period excess earnings method. Goodwill The excess of the consideration transferred over the fair values assigned to the assets acquired and liabilities assumed was $13.9million.The goodwill can be attributable to the work force in place at the time of the acquisition and to Lifecore’s long history and future prospects.None of the goodwill is expected to be deductible for income tax purposes.The Company will test goodwill for impairment on an annual basis or more frequently, if deemed necessary. Liability for Contingent Consideration In addition to the cash consideration paid to the former shareholder of Lifecore, the Company has determined that it is obligated to pay a $10.0million earn out payment before June 1, 2012.The fair value of the liability for the contingent consideration recognized on the acquisition date was $10.0 million and $9.8million, as of February 26, 2012 and May 29, 2011, respectively, and is classified in other accrued liabilities in the Consolidated Balance Sheets. 3. Investments in non-public companies In December 2005, Landec entered into a licensing agreement with Aesthetic Sciences for the exclusive rights to use Landec's IntelimerÒ materials technology for the development of dermal fillers worldwide.The Company received shares of preferred stock in exchange for the license with a valuation of $1.8 million. Aesthetic Sciences sold the rights to its Smartfil™ Injector System on July 16, 2010.Landec evaluated its investment in Aesthetic Sciences for impairment, utilizing a discounted cash flow analysis.Based on the terms of the sale, the Company determined that its investment was other than temporarily impaired and therefore recorded an impairment charge of $1.0 million during fiscal year 2010.The Company’s carrying value of its investment in Aesthetic Sciences is $793,000 as of February 26, 2012. On February 15, 2011,Apio entered into a sharepurchase agreement (the “Windset Purchase Agreement”)with Windset. Pursuant to the Windset Purchase Agreement, Apio purchased 150,000 non-voting senior preferred shares for $15 million and 201 common shares for $201 issued by Windset (the “Purchased Shares”).The common shares purchased represent a 20.1% interest in Windset.The non-voting senior preferredshares yield a cash dividend of 7.5% annually. The dividend is payable within 90 days of each anniversary of the execution of the Windset Purchase Agreement. The Windset Purchase Agreement includes a put and call option, which can be exercised on the sixth anniversary of the Windset Purchase Agreement whereby Apio can exercise the put to sell its Purchased Shares to Windset, or Windset can exercise the call to purchase the Purchased Shares from Apio, in either case, at a price equal to 20.1% of the appreciation in the fair market value of Windset from the date of the Company’s investment through the put and call date, plus the original purchase price of the Purchased Shares.Under the terms of the arrangement with Windset, the Company is entitled to designate one of five members on the Board of Directors of Windset. In accordance with accounting guidance, the investment in Windset does not qualify for equity method accounting as the investment does not meet the criteria of in-substance common stock due to returns through the annual dividend on the non-voting senior preferred shares that are not available to the common stock holders.As the put and call options require the Purchased Shares to be put or called in equal proportions, the Company has deemed that the investment, in substance, should be treated as a single security for purposes of accounting.The Company has adopted fair value option in the accounting for its investment in Windset effective on the acquisition date.The Company believes that reporting its investment at fair value provides its investors with useful information on the performance of the Company’s investment and the anticipated appreciation in value as Windset expands its business. The Company also entered into an exclusive license agreement with Windset, which was executed in June 2010, prior to contemplation of Apio’s investment in Windset (see Note 4). 11 The fair value of the Company’s investment in Windset was determined utilizing a discounted cash flow model based on projections developed by Windset, and considers the put and call conversion options. These features impact the duration of the cash flow utilized to derive the estimated fair value of the investment. The Company has concluded that the estimated fair value of its investment in Windset approximates the cash consideration paid for the Purchased Shares at the date of acquisition.Assumptions included in the discounted cash flow model will be evaluated quarterly based on Windset’s actual and projected operating results to determine the change in fair value. For the three and nine months ended February 26, 2012, the Company recorded $281,000 and $844,000 in dividend income, respectively.The change in the fair market value of the Company’s investment in Windset for the three and nine months ended February 26, 2012 was determined to be $1.2 million and $2.4 million, respectively, which is recorded as other income. 4. License Agreements Monsanto On December 1, 2006, Landec entered into a five-year co-exclusive technology license and polymer supply agreement (“the Monsanto Agreement”) with Monsanto Company (“Monsanto”) for the use of Landec’s Intellicoatpolymer seed coating technology.Under the terms of the Monsanto Agreement, Monsanto agreed to pay Landec Ag $2.6 million per year.The Monsanto Agreement was amended in November 2009.Under the terms of the amended Monsanto Agreement, Monsanto continued to have an exclusive license to use Landec’s Intellicoat polymer technology for specific seed treatment applications.Along with regaining the use of the Intellicoat technology outside of the specific applications licensed to Monsanto under the amended Monsanto Agreement, Landec also assumed responsibility for Landec Ag’s operating expenses and realizes all the revenues and profits from the sales of existing and new Intellicoat seed coating products. On September 9, 2011, Monsanto informed the Company that it intended to allow the Monsanto Agreement to expire in accordance with its terms on December 1, 2011 and therefore, Monsanto did not exercise its purchase option.Upon termination, Monsanto was obligated to pay Landec Ag a $4.0 million termination fee and all rights to the Intellicoatseed coating technology reverted to Landec.Landec received the termination payment of $4.0 million on November 30, 2011. For the nine months ended February 26, 2012, Landec recognized $2.7 million in license revenues from the Monsanto Agreement.For the three and nine months ended February 27, 2011, Landec recognized $1.35 million and $4.05 million, respectively, in license revenues from the Monsanto Agreement. Air Products In March 2006, Landec entered into an exclusive license and research and development agreement with Air Products and Chemicals, Inc. (“Air Products”).In accordance with the agreement, Landec receives 40% of the gross profit generated from the sale of products by Air Products occurring after April 1, 2007, that incorporate Landec’s Intelimer materials. Chiquita In September 2007, the Company amended its licensing and supply agreement with Chiquita Brands International, Inc. (“Chiquita”).Under the terms of the amendment, the license for bananas was expanded to include additional exclusive fields using Landec’s BreatheWay® packaging technology, and a new exclusive license was added for the sale and marketing of avocados and mangos using Landec’s BreatheWay packaging technology.The agreement with Chiquita, which Chiquita has elected to renew for another five years through December 2016, requires Chiquita to pay annual gross profit minimums to Landec in order for Chiquita to maintain its exclusive license for bananas, avocados and mangos.Under the terms of the agreement, Chiquita must notify Landec before December 1st of each year whether it is going to maintain its exclusive license for the following calendar year and thus agree to pay the minimums for that year.Landec was notified by Chiquita in November 2011 that Chiquita had chosen to maintain its exclusive license for calendar year 2012 and thus agreed at that time to pay the minimum gross profit for calendar year 2012. 12 Windset In June 2010, Apio entered into an exclusive license agreement with Windset for Windset to utilize Landec’s proprietary breathable packaging to extend the shelf life of greenhouse grown cucumbers, peppers and tomatoes (“Exclusive Products”).In accordance with the agreement, Apio received and recorded a one-time upfront research and development fee of $100,000 and will receive license fees equal to 3% of net revenue of the Exclusive Products utilizing the proprietary breathable packaging technology, with or without the BreatheWay® trademark. The ongoing license fees are subject to annual minimums of $150,000 for each of the three types of exclusive product as each is added to the agreement.As of February 26, 2012, one product has been added to the agreement.In addition, the first year minimum payment period had an original payment date of June 2011, which has been deferred until April 2012 due to delays in obtaining required packaging materials. 5.Stock-Based Compensation In the three and nine months ended February26, 2012, the Company recognized stock-based compensation expense of $429,000 and $1,314,000, respectively, which included $192,000 and $587,000 for restricted stock unit awards and $237,000 and $727,000for stock option grants, respectively.In the three and nine months ended February27, 2011, the Company recognized stock-based compensation expense of $436,000 and $1,398,000, respectively, which included $197,000 and $651,000 for restricted stock unit awards and $239,000 and $747,000for stock option grants, respectively. The following table summarizes the stock-based compensation by income statement line item: Three Months Ended February 26, Three Months Ended February 27, Nine Months Ended February 26, Nine Months Ended February 27, Research and development $ Sales, general and administrative $ Total stock-based compensation $ As of February 26, 2012, there was $1.8 million of total unrecognized compensation expense related to unvested equity compensation awards granted under the Landec equity plans.Total expense is expected to be recognized over the weighted-average period of 1.3 years for stock options and 1.2 years for restricted stock unit awards. 6.Diluted Net Income Per Share The following table sets forth the computation of diluted net income per share (in thousands, except per share amounts): Three Months Ended February 26, Three Months Ended February 27, Nine Months Ended February 26, Nine Months Ended February 27, Numerator: Net income applicable to Common Stockholders $ Denominator: Weighted average shares for basic net income per share Effect of dilutive securities: Stock options and restricted stock units Weighted average shares for diluted net income per share Diluted net income per share $ 13 For the three months ended February 26, 2012 and February 27, 2011, the computation of the diluted net income per share excludes the impact of options to purchase 1.9 million shares and 1.7 million shares of Common Stock, respectively, as such impacts would be antidilutive for these periods. For the nine months ended February 26, 2012 and February 27, 2011, the computation of the diluted net income per share excludes the impact of options to purchase 2.0 million shares and 1.8 million shares of Common Stock, respectively, as such impacts would be antidilutive for these periods. 7.Income Taxes The provision for income taxes for the three and nine months ended February 26, 2012 was $2.9 million and $6.1 million, respectively. The effective tax rate for both the three and nine months ended February 26, 2012 was 38% compared to 37% for the same periods in fiscal year 2011. The effective tax rate for the three and nine months ended February 26, 2012 differs from the statutory federal income tax rate of 35% as a result of several factors, including state taxes, non-deductible stock-based compensation expense, tax exempt interest and the benefit of federal and state research and development credits. As of May 29, 2011, the Company had unrecognized tax benefits of approximately $760,000.Included in the balance of unrecognized tax benefits as of May 29, 2011 is approximately $601,000 of tax benefits that, if recognized, would result in an adjustment to the Company’s effective tax rate.The Company expects its unrecognized tax benefits to change by $240,000 within the next twelve months related to the expiration of tax attributes. In accordance with accounting guidance, the Company has decided to classify interest and penalties related to uncertain tax positions as a component of its provision for income taxes.The Company has accrued an insignificant amount of interest and penalties relating to the income tax on the unrecognized tax benefits as of February 26, 2012 and May 29, 2011. Due to tax attribute carry forwards, the Company is subject to examination for tax years 1996 forward for U.S. tax purposes.The Company is also subject to examination in various state jurisdictions for tax years 1998 forward, none of which are individually significant. 8.Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market and consisted of the following (in thousands): February 26, May 29, Finished goods $ $ Raw materials Work in progress Total $ $ 9. Debt On April 30, 2010, Lifecore entered into a $20 million Credit Agreement with Wells Fargo Bank N.A. (“Wells Fargo”) with a five-year term that provides for equal monthly principal payments plus interest.All of Lifecore’s assets have been pledged to secure the debt incurred pursuant to the Credit Agreement.Landec is the guarantor of the debt. On August 19, 2004, Lifecore issued variable rate industrial revenue bonds (“IRB”). These bonds were assumed by Landec in the acquisition of Lifecore (see Note 2).The bonds are collateralized by a bank letter of credit secured by a first mortgage on the Company’s facility in Chaska, Minnesota.In addition, the Company pays an annual remarketing fee equal to 0.125% and an annual letter of credit fee of 0.50% on the outstanding principal balance. 14 The Credit Agreement and the IRB contain certain restrictive covenants, which require Lifecore to meet certain financial tests, including minimum levels of net income, minimum quick ratio, minimum fixed coverage ratio and maximum capital expenditures. Long-term debt consists of the following (in thousands): February 26, May 29, Credit agreement with Wells Fargo; due in monthly payments of $333,333 through April 30, 2015 with interest payable monthly at Libor plus 2% per annum (2.375% at both February 26, 2012 and May 29, 2011) $ 13,000 $ 16,000 Industrial revenue bond issued by Lifecore; due in annual payments through 2020 with interest at a variable rate set weekly by the bond remarketing agent (0.37% and 0.40% at February 26, 2012 and May 29, 2011, respectively) 3,500 3,830 Total Less current portion ) ) Long-term portion $ $ The maturities on the IRB are held in a sinking fund account, recorded in Prepaid expenses and other current assets in the accompanying Consolidated Balance Sheets and are paid out each year on September 1. 10. Derivative Financial Instruments In May 2010, the Company entered into a five-year interest rate swap agreement under the Company's Credit Agreement, which expires on April 30, 2015.The interest rate swap was designated as a cash flow hedge of future interest payments and has a notional amount of $20 million. As a result of the interest rate swap transaction, the Company fixed for a five-year period the interest rate at 4.24%, subject to market based interest rate risk on $20 million of borrowings under its Credit Agreement.The Company's obligations under the interest rate swap transaction are guaranteed and secured on the same basis as is its obligations under the Credit Agreement.As of February 26, 2012, the Company recorded to Other Comprehensive Loss on the Consolidated Balance Sheets an unrealized loss of $202,000, net of taxes of $124,000, as a result of the interest rate swap.If the interest rate swap is terminated prior to April 30, 2015, the amount of unrealized loss or gain included in Other Comprehensive Income (Loss) would be reclassified to earnings.The Company has no intentions of terminating the interest rate swap in the next twelve months.The interest rate swap liability is included in other non-current liabilities in the accompanying Consolidated Balance Sheets as of February 26, 2012 and May 29, 2011. 11. Related Party The Company provides cooling and distribution services to both a farm and Beachside Produce LLC ("Beachside"), a commodity produce distributor, in which the Chairman of Apio has a farming and ownership interest, respectively. During the three and nine months ended February 26, 2012, the Company recognized revenues of $0.7 million and $2.8 million, respectively, which have been included in product sales and in service revenues in the accompanying Consolidated Statements of Income, from the sale of products and providing cooling services to these parties. During the three and nine months ended February 27, 2011, the Company recognized revenues of $0.7 million and $3.1 million, respectively, which have been included in product sales and in service revenues in the accompanying Consolidated Statements of Income, from the sale of products and providing cooling services to these parties.The related receivable balances of $378,000 and $453,000 are included in accounts receivable in the accompanying Consolidated Balance Sheets as of February 26, 2012 and May 29, 2011, respectively. Additionally, unrelated to the revenue transactions above, the Company purchases produce from the farm in which the Chairman of Apio has an ownership interest, Beachside, and Windset (see Note 3) for sale to third parties. During the three and nine months ended February 26, 2012, the Company recognized cost of product sales of $0.9 million and $3.8 million, respectively, which have been included in product sales and in service revenues in the accompanying Consolidated Statements of Income, from the sale of products purchased from these parties. During the three and nine months ended February 27, 2011, the Company recognized cost of product sales of $227,000 and $2.7 million, respectively, which have been included in product sales and in service revenues in the accompanying Consolidated Statements of Income, from the sale of products purchased from these parties. The related accounts payable of $217,000 and $300,000 are included in accounts payable, related party in the accompanying Consolidated Balance Sheets as of February 26, 2012 and May 29, 2011, respectively. 15 All related party transactions are monitored quarterly by the Company and approved by the Audit Committee of the Board of Directors. 12. Comprehensive Income (Loss) Comprehensive income (loss) consists of net income and other comprehensive income including unrealized gains and losses on the interest rate swap with Wells Fargo.Accumulated other comprehensive loss is reported as a component of stockholders’ equity.At February 26, 2012, the net comprehensive loss from the unrealized loss on the interest rate swap, net of income taxes, was $202,000.At February 27, 2011, the net comprehensive loss from the unrealized loss on the interest rate swap, net of income taxes, was $212,000. 13.Stockholders’ Equity During the three months ended February 26, 2012, the Company granted no options to purchase shares of common stock and no restricted stock unit awards.During the nine months ended February 26, 2012, the Company granted options to purchase 7,500 shares of common stock and 2,500 of restricted stock unit awards. As of February 26, 2012 the Company has reserved 3.3 million shares of Common Stock for future issuance under its current and former equity plans. On July 14, 2010, the Company announced that the Board of Directors of the Company had approved the establishment of a stock repurchase plan which allows for the repurchase of up to $10 million of the Company’s Common Stock.The Company may repurchase its common stock from time to time in open market purchases or in privately negotiated transactions.The timing and actual number of shares repurchased is at the discretion of management of the Company and will depend on a variety of factors, including stock price, corporate and regulatory requirements, market conditions, the relative attractiveness of other capital deployment opportunities and other corporate priorities.The stock repurchase program does not obligate Landec to acquire any amount of its common stock and the program may be modified, suspended or terminated at any time at the Company's discretion without prior notice.During the three months ended February 26, 2012, the Company purchased on the open market 37,184 shares of its Common Stock for $201,000.During the nine months ended February 26, 2012, the Company purchased on the open market 917,244 shares of its Common Stock for $5.0 million. Consolidated Statements of Changes in Stockholders’ Equity (in thousands, except share amounts) February 26, Common Stock Shares Balance at May 29, 2011 Stock options exercised, net of shares tendered Vested restricted stock units, net of shares tendered — Common stock repurchased on the open market ) Balance at February 26, 2012 Common Stock Balance at May 29, 2011 $ 27 Common stock repurchased on the open market (1
